Citation Nr: 0806528	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-24 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky where the veteran was awarded service-connection for 
his left ankle condition and assigned an initial non-
compensable evaluation.  


FINDING OF FACT

The veteran's left ankle disability is manifested by 
complaints of pain and instability, but with no objective 
confirmation of limitation of motion, pain or instability. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Code (DC) 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003 and June 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter told 
him to provide any relevant evidence in his possession and 
explained how disability ratings and effective dates are 
determined.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board further notes that during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), further 
elaborated on what is required to satisfy the VA's notice 
requirements specifically for increased-compensation claims.  
That is, Vazquez indicates 5103(a) compliant notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The June 2006 letter requested that the veteran provide 
evidence describing how his disability had worsened and 
detailed the types of evidence that may provide such 
information, to include recent treatment records, lay 
statements, or statements from medical professionals.  The 
letter also detailed how disability ratings and effective 
dates are determined, and advised the veteran that part of 
the determination process is considering the impact the 
condition and symptoms have in general and specifically, on 
employment.  The letter explained the veteran may submit the 
evidence on his own or ask the VA to assist him obtaining the 
evidence.  The veteran responded to this letter indicating he 
had no further information or evidence to submit and wished 
to continue his appeal to the Board.  Accordingly, the Board 
finds that this letter satisfies the first, second and fourth 
criterion.  See Vazquez-Flores.   Additionally, the Board 
notes the veteran was specifically notified of the specific 
and relevant Diagnostic Codes in a July 2005 Statement of the 
Case (SOC).  

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are largely met and that any 
notice defect is nonprejudicial.  VA has discharged its duty 
to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left ankle since he was last examined.  That is, he has not 
reported any on-going treatment for his left ankle nor has he 
alleged his condition is worse than last examined.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 VA 
examination report is thorough and supported by concurrent 
diagnostic tests.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Increased Ratings (Left Ankle)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's appeal for his left ankle originates from a 
rating decision that granted service connection and assigned 
the initial rating.  Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence.  Fenderson v. West, 
12 Vet. App. 119 (1999).   In this case, as will be explained 
below, the medical evidence does not support staged ratings. 

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's left ankle disability is rated under Diagnostic 
Code 5271, for limitation of motion.  Normal range of motion 
of the ankle is to 20 degrees dorsiflexion and to 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5271, a 10 percent disability rating is 
warranted for "moderate" limited motion and a 20 percent 
rating is assigned for "marked" limited motion.  See 38 
C.F.R. § 4.71a.  The Board observes that the words "moderate" 
and "marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The veteran's service medical records indicate he suffered a 
significant left ankle injury in March 2001 and, two years 
later, still complained of pain, swelling and pain.  In 
August 2003 medical examination indicated swelling of the 
left ankle with lingering pain.  X-rays conducted at the time 
indicated a small chip fracture, but no evidence of current 
stress fracture, contusion or osteochondritis.  Medical 
examination also indicated minimal joint effusion and no 
evidence of tendonitis.  The diagnosis at the time was 
"chronic injury anterior talofibular ligament" with 
"lingering pain" secondary to significant ankle injury in 
March 2001.  Range of motion testing at that time indicated 
dorsiflexion limited to 5 degrees, but all other ranges 
within normal limits. Strength testing was within normal 
limits and the examiner indicated mild laxity.

A mere two months later, in October 2003, the veteran was 
afforded a VA examination.  At that time, x-rays indicated no 
ankle abnormality.  Range of motion testing was within normal 
limits and despite the veteran's complaints of pain, 
instability and swelling, the examiner at that time did not 
observe any pathology to render any diagnosis. 

The RO awarded service connection for the in-service left 
ankle injury, rating the condition as non-compensable.  In 
light of the lack of current treatment records indicating on-
going treatment or even a current diagnosis of left ankle 
disability, the Board cannot reasonably conclude a higher 
evaluation is warranted here.

Although the in-service August 2003 medical records indicate 
some limitation of dorsi-flexion, the most recent records, 
from October 2003, indicate normal, full range of motion, 
even on repetition.  The examiner also indicated the range of 
motion of the left ankle is not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  

Since his separation from the military in January 2004 the 
veteran has not identified any on-going medical treatment for 
his left ankle.  The most recent medical records are devoid 
of any compensable findings related to his left ankle.  
Although his in-service records indicate left ankle treatment 
and diagnosis, there is no current medical evidence 
suggesting his condition has worsened in severity.  

Other diagnostic codes applicable to ankle disabilities are 
simply inapplicable here.  Diagnostic Code 5270 - 5272 are 
compensable were there is a showing of some limitation of 
motion or ankylosis (complete immobility).  As explained 
above, there is no such showing here.  DC 5273 (os calcis or 
astragalus malunion) and DC 5274 (astragalectomy) are 
similarly inapplicable here because these conditions have 
never been indicted by any medical professional.  The Board 
further notes that DC 5003, which awards a compensable rating 
with a showing of arthritis and some limitation of motion, is 
inapplicable because the veteran does not have a current 
diagnosis of arthritis.  See 38 C.F.R. § 4.71a, DC 5003.

The Board notes the veteran is a medical doctor and is thus 
competent to discuss his current symptomatology and 
diagnoses.  His statements and complaints of instability and 
chronic injury were considered.  However, without objective 
diagnostic tests confirming the veteran's conditions, his 
statements alone do not warrant a higher rating. 

In short, the most recent medical evidence indicates the 
veteran has normal range of motion in his left ankle and a 
complete lack of pathology to warrant a medical diagnosis.  
Past medical records indicative of a chronic injury to the 
anterior talofibular ligament were considered, but without 
current objective medical evidence indicative of limitation 
of motion, ankylosis, arthritis, or bone deformity there 
simply is no provision in which the veteran may receive a 
compensable rating. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
compensable rating for the veteran's left ankle disability. 


 
|| 



ORDER

Entitlement to an initial compensable rating for residuals of 
a left ankle fracture is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


